Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 1 of 16   PageID #:
                                   1698


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


 LIBERTY MUTUAL INSURANCE       )         Civil No. 18-00410 HG-WRP
 COMPANY,                       )
                                )
                Plaintiff,      )
                                )
           vs.                  )
                                )
 HAWAIYA TECHNOLOGIES, INC.;    )
 PAUL SCHULTZ, an individual;   )
 MUN-WON CHANG, an individual;  )
 PAUL SCHULTZ, as Co-Trustee of )
 the Paul S. Schultz Revocable  )
 Trust; MUN-WON CHANG, as Co-   )
 Trustee of the Paul S. Schultz )
 Revocable Trust; PAUL SCHULTZ, )
 as Co-Trustee of the Mun-Won   )
 Chang Revocable Trust; MUN-WON )
 CHANG, as Co-Trustee of the    )
 Mun-Won Chang Revocable Trust; )
 JANE WON-IM CHANG, as Co-      )
 Trustee of the Jane Won-Im     )
 Chang Revocable Trust; PAUL    )
 SCHULTZ, as Co-Trustee of the  )
 Jane Won-Im Chang Revocable    )
 Trust; MUN-WON CHANG, as Co-   )
 Trustee of the Jane Won-Im     )
 Chang Revocable Trust,         )
                                )
                Defendants.     )
                                )

    ORDER DENYING MOVING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                       JUDGMENT (ECF No. 100)

       Plaintiff Liberty Mutual Insurance Company (“Liberty

 Mutual”) brought this suit to collect indemnification from

 Defendants for payments made on a construction surety bond.

       Hawaiya Technologies, Inc. (“HTI”) was a subcontractor on a

                                      1
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 2 of 16   PageID #:
                                   1699


 construction project operated by the State of Hawaii at the

 Halawa Correctional Facility.      Paul Schultz is the President and

 Chief Executive Officer of HTI.       Mun-Won Chang is an officer at

 HTI.

        Liberty Mutual issued surety bonds in connection with HTI’s

 subcontract in exchange for an indemnity agreement.

        Liberty Mutual previously filed a Motion for Partial Summary

 Judgment.    The Court found multiple genuine disputes of material

 facts existed between the Parties and DENIED Plaintiff’s Motion.

        Defendants HTI and Paul Schultz and Mun-Won Chang, as

 individuals and as Co-Trustees of the Paul S. Schultz Revocable

 Trust and the Mun-Won Chang Revocable Trust, (“Moving

 Defendants”) have now filed their own Motion for Partial Summary

 Judgment.    Moving Defendants rely on opinions and deposition

 testimony of an HTI employee, one of Liberty Mutual’s attorneys,

 and a consultant hired by Liberty Mutual after the purported

 default by HTI.

        The Court cannot weigh the evidence and make credibility

 determinations at summary judgment.       The Court again finds that

 there are disputes of material fact that prevent summary judgment

 for any Party.

        Moving Defendants’ Motion for Partial Summary Judgment (ECF

 No. 100) is DENIED.


                                      2
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 3 of 16   PageID #:
                                   1700


                            PROCEDURAL HISTORY


       On October 25, 2018, Plaintiff Liberty Mutual filed the

 Complaint.    (ECF No. 1).

       On September 18, 2019, Liberty Mutual filed a Motion for

 Partial Summary Judgment and a Concise Statement of Facts against

 Defendants Hawaiya Technologies, Inc. and Paul Schultz and Mun-

 Won Chang, as individuals and as Co-Trustees of the Paul S.

 Schultz Revocable Trust and the Mun-Won Chang Revocable Trust.

 (ECF Nos. 44, 45).

       On March 24, 2020, the Court entered an Order Denying

 Plaintiff’s Motion for Partial Summary Judgment.         (ECF No. 94).

       On April 10, 2020, Defendants Hawaiya Technologies, Inc. and

 Paul Schultz and Mun-Won Chang, as individuals and as Co-Trustees

 of the Paul S. Schultz Revocable Trust and the Mun-Won Chang

 Revocable Trust, (“Moving Defendants”) filed a Motion for Partial

 Summary Judgment and a Concise Statement of Facts against

 Plaintiff.    (ECF Nos. 100, 101).

       On May 1, 2020, Plaintiff filed its Opposition to the Motion

 for Partial Summary Judgment and a Concise Statement of Facts.

 (ECF Nos. 110, 111).

       On April 19, 2020, Moving Defendants filed their Reply.

 (ECF No. 112).

       On June 3, 2020, the Court held a telephonic hearing

                                      3
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 4 of 16   PageID #:
                                   1701


 regarding Moving Defendants’ Motion for Partial Summary Judgment.

 (ECF No. 114).


                                BACKGROUND


       The background of the dispute is outlined in the Court’s

 March 24, 2020 ORDER DENYING PLAINTIFF LIBERTY MUTUAL INSURANCE

 COMPANY'S MOTION FOR PARTIAL SUMMARY JUDGMENT.         (ECF No. 94).


                            STANDARD OF REVIEW


       Summary judgment is appropriate when there is no genuine

 issue as to any material fact and the moving party is entitled to

 judgment as a matter of law.      Fed. R. Civ. P. 56(c).      To defeat

 summary judgment there must be sufficient evidence that a

 reasonable jury could return a verdict for the nonmoving party.

 Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

 1997).

       The moving party has the initial burden of “identifying for

 the court the portions of the materials on file that it believes

 demonstrate the absence of any genuine issue of material fact.”

 T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809

 F.2d 626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett,

 477 U.S. 317, 323 (1986)).      The moving party has no burden to

 negate or disprove matters on which the opponent will have the


                                      4
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 5 of 16   PageID #:
                                   1702


 burden of proof at trial.      The moving party need not produce any

 evidence at all on matters for which it does not have the burden

 of proof.   Celotex, 477 U.S. at 325.      The moving party must show,

 however, that there is no genuine issue of material fact and that

 he or she is entitled to judgment as a matter of law.          That

 burden is met by pointing out to the district court that there is

 an absence of evidence to support the non-moving party’s case.

 Id.

       If the moving party meets its burden, then the opposing

 party may not defeat a motion for summary judgment in the absence

 of probative evidence tending to support its legal theory.

 Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 282

 (9th Cir. 1979).    The opposing party must present admissible

 evidence showing that there is a genuine issue for trial.           Fed.

 R. Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d

 1044, 1049 (9th Cir. 1995).      “If the evidence is merely

 colorable, or is not significantly probative, summary judgment

 may be granted.”    Nidds, 113 F.3d at 916 (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

       The court views the facts in the light most favorable to the

 non-moving party.     State Farm Fire & Casualty Co. v. Martin, 872

 F.2d 319, 320 (9th Cir. 1989).       Opposition evidence may consist

 of declarations, admissions, evidence obtained through discovery,


                                      5
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 6 of 16   PageID #:
                                   1703


 and matters judicially noticed.       Fed. R. Civ. P. 56(c); Celotex,

 477 U.S. at 324.     The opposing party cannot, however, stand on

 its pleadings or simply assert that it will be able to discredit

 the movant's evidence at trial.       Fed. R. Civ. P. 56(e); T.W.

 Elec. Serv., 809 F.2d at 630.      The opposing party cannot rest on

 mere allegations or denials.      Fed. R. Civ. P. 56(e); Gasaway v.

 Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

 1994).     When the non-moving party relies only on its own

 affidavits to oppose summary judgment, it cannot rely on

 conclusory allegations unsupported by factual data to create an

 issue of material fact.     Hansen v. United States, 7 F.3d 137, 138

 (9th Cir. 1993); see also National Steel Corp. v. Golden Eagle

 Ins. Co., 121 F.3d 496, 502 (9th Cir. 1997).


                                 ANALYSIS


       On April 10, 2020, Defendants Hawaiya Technologies, Inc.

 (“HTI”); Paul Schultz, individually and as Co-Trustee of the Mun-

 Won Chang and Paul S. Schultz Revocable Trust; and, Mun-Won

 Chang, individually and as Co-Trustee of the Mun-Won Chang and

 Paul S. Schultz Revocable Trust, (collectively, “Moving

 Defendants”)1 filed a Motion for Partial Summary Judgment seeking

 the dismissal of Plaintiff’s breach of contract and unjust


       1
           Defendant Jane-Won Im Chang is not a party to this Motion.

                                      6
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 7 of 16   PageID #:
                                   1704


 enrichment claims.     (ECF No. 100).

       Plaintiff Liberty Mutual previously filed a Motion for

 Summary Judgment and the Court issued an Order denying the Motion

 on March 24, 2020.     The Court explained, in detail, the numerous

 disputes of material fact that precluded summary judgment.

       Moving Defendants have filed their own Motion for Partial

 Summary Judgment and have submitted additional pieces of evidence

 that they claim support granting summary judgment to them on the

 claims for breach of contract and unjust enrichment.          Moving

 Defendants’ arguments are premised on three pieces of evidence

 that were not presented in the first Motion for Summary Judgment:

       (1)   A May 13, 2018 email from Mike Grady of HTI to BCP
             Construction and the State stating his belief that HTI
             was submitting a remedial proposal that would meet the
             code (May 13, 2019 Grady Email, attached as Ex. SS to
             Defs.’ CSF, ECF No. 101-22);

       (2)   An excerpt from the January 14, 2020 Deposition of Luis
             Aragon, Liberty Mutual’s Surety Claims Counsel (January
             14, 2020 Luis Aragon Deposition, ECF No. 101-23); and,

       (3)   An excerpt from the January 16, 2020 Deposition of Sam
             Reed, the lead consultant for Vertex, Liberty Mutual’s
             construction consultant (January 16, 2020 Sam Reed
             Deposition, ECF No. 101-24).

       None of the three pieces of evidence alter the Court’s

 previous analysis.     The three pieces of evidence are merely

 opinions of witnesses.     The Court is unable to make credibility

 determinations at the summary judgment stage.         McGinest v. GTE

 Serv. Corp., 360 F.3d 1103, 1113 n. 5 (9th Cir. 2004) (“[I]t is

                                      7
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 8 of 16   PageID #:
                                   1705


 axiomatic that disputes about material facts and credibility

 determinations must be resolved at trial, not on summary

 judgment.”); Dominguez–Curry v. Nev. Transp. Dep’t, 424 F.3d

 1027, 1036 (9th Cir. 2005) (“[T]he judge does not weigh disputed

 evidence with respect to a disputed material fact.         Nor does the

 judge make credibility determinations with respect to statements

 made in affidavits, answers to interrogatories, admissions, or

 depositions.”) (quoting T.W. Elec. Serv., Inc. v. Pac. Elec.

 Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987)).

       The trier of fact will review the evidence admitted at trial

 and decide whether to credit the testimony of Mike Grady, Luis

 Aragon, and Sam Reed.


 I.    Breach Of Contract


       Liberty Mutual alleges in its breach of contract claim that

 HTI violated the terms of the Indemnity Agreement by not

 reimbursing Liberty Mutual for payments made on the Bonds.

       Moving Defendants claim that HTI was improperly terminated

 pursuant to the terms of the Subcontract and Bonds, and that

 HTI’s alleged improper termination negates Defendants’ liability

 to Liberty Mutual under the Indemnity Agreement.

       The Court explained in detail in its March 24, 2020 Order

 that genuine disputes of fact existed as to:


                                      8
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 9 of 16   PageID #:
                                   1706


       (1)   whether HTI was in default;

       (2)   whether HTI commenced correction of its default before
             being terminated; and,

       (3)   if Liberty Mutual’s decision to make payments on the
             Bond was reasonable.

       Moving Defendants’ newly submitted evidence does not impact

 the Court’s previous determination that there are genuine issues

 of material fact that preclude a finding of summary judgment for

 breach of contract.


       A.    Reliance On Article 13 Of The Subcontract

             1.   There Are Genuine Disputes Of Fact Regarding
                  Whether HTI Received The Notice Described In
                  Article 13 Of The Subcontract


       Article 13 of the Subcontract defines one possible set of

 conditions under which BCP Construction could terminate the

 Subcontract for default.      (Subcontract art. 13, attached as Ex. B

 to Defs.’ CSF, ECF No. 101-4).       Article 13 states that BCP

 Construction may terminate the contract for default where:

       (1)   HTI persistently or repeatedly fails to perform its
             work; and,

       (2)   BCP Construction provides HTI written notice and at
             least three days to commence or continue correction of
             its default; and,

       (3)   BCP Construction provides HTI a second written notice
             and 24 hours before termination of the subcontract is




                                      9
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 10 of 16   PageID #:
                                   1707


             permitted.2   (Id.)

       Moving Defendants allege that HTI never received the second

 notice required by Article 13.       Moving Defendants rely on

 statements made by Sam Reed, the lead consultant for Vertex, the

 construction consulting firm hired by Liberty Mutual to

 investigate BCP Construction’s claims.        (January 16, 2020 Sam

 Reed Deposition, ECF No. 101-24).        Mr. Reed’s deposition

 testimony that he did not believe he had seen specific evidence

 that the second notice was provided is insufficient to grant

 summary judgment to the Moving Defendants.         Mr. Reed merely gives

 his opinion as to what he believes is in the evidence that was

 provided to him.     (Id. at 94: 8-10).     Analysis of his opinion and

 credibility remains a question of fact that cannot be resolved at

 summary judgment.     U.S. Composite Pipe S., LLC v. Frank Coluccio

 Const. Co., Civ. No. 12-00538 JMS-KSC, 2014 WL 5023489, at *1,

 *12 (D. Haw. Oct. 7, 2014) (explaining that the parties’ reliance


       2
        “ARTICLE THIRTEEN-RECOURSE BY CONTRACTOR: If subcontractor
 persistently or repeatedly fails or neglects to carry out the
 work in accordance with the contract documents, or otherwise
 fails to perform in accordance with this subcontract, and fails
 within three days after receipt of written notice to commence
 and/or continue correction of such default or neglect with
 diligence and promptness, contractor may, one (1) days after
 receipt by subcontractor of an additional written notice, and
 without prejudice to any other remedy, (1) supplement the labor
 and materials necessary to perform subcontractor’s work; (2)
 perform any portion of the subcontract work; (3) or terminate the
 subcontract.” (Subcontract art. 13, attached as Ex. B to Defs.’
 CSF, ECF No. 101-4).

                                     10
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 11 of 16   PageID #:
                                   1708


 on deposition testimony at the summary judgment stage of a

 construction dispute was misplaced because it required an

 assessment of the credibility of witnesses which was an issue for

 trial).

       There is a genuine dispute of fact regarding whether HTI was

 properly terminated pursuant to Article 13 of the Subcontract.


             2.    There Are Genuine Disputes Of Fact Regarding
                   Whether HTI Received The Opportunity To Cure
                   Described In Article 13 Of The Subcontract


       Article 13 provides HTI an opportunity to cure a noticed

 default before being terminated.         Once HTI received a written

 notice of default it was obligated to “commence and/or continue

 correction of such default or neglect with diligence and

 promptness.”     (Subcontract art. 13, attached as Ex. B to Defs.’

 CSF, ECF No. 101-4).      BCP Construction had the right to issue a

 second written notice if HTI failed to diligently and promptly

 commence or continue its correction within three days of

 receiving the first notice.       (Id.)    After 24 hours, BCP

 Construction then had the right to terminate HTI for default.

 (Id.)

       Moving Defendants argue that although HTI never cured its

 default, it should not have been terminated for default because

 it was in the process of correcting and curing its default.


                                     11
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 12 of 16   PageID #:
                                   1709


       The Court previously held that there was “a genuine dispute

 of fact regarding whether HTI commenced correction of its default

 before being terminated.”      (March 24, 2020 Order at p. 23, ECF

 No. 94).    Moving Defendants’ newly submitted evidence does not

 resolve the genuine disputes of fact regarding whether HTI’s

 attempts to commence correction satisfied the terms of Article

 13.

       Moving Defendants submitted an email sent from Mike Grady,

 an HTI employee, to a BCP Construction employee.          (May 13, 2018

 Grady Email, attached as Ex. SS to Defs.’ CSF, ECF No. 101-22).

 Moving Defendants seek to credit the statements made by Mr. Grady

 in the e-mail.     The question of whether HTI commenced correction

 of its default before being terminated cannot be resolved based

 on a statement by one of Moving Defendants’ employees in an e-

 mail.   The weight and credibility of the evidence cannot be

 determined at summary judgment.       As set forth in detail in the

 Court’s March 24, 2020 Order, there are genuine disputes of fact

 regarding whether BCP Construction’s termination of HTI was

 proper.


             3.   There Are Genuine Disputes Of Fact Regarding
                  Whether Liberty Mutual Reasonably Concluded It
                  Faced Potential Liability For HTI’s Alleged
                  Defaults


       The Indemnity Agreement between the Parties requires that

                                     12
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 13 of 16   PageID #:
                                   1710


 Defendants repay Liberty Mutual for any disbursements on the

 Bonds made under the “good faith” determination that Liberty

 Mutual faces “potential liability.”        (General Agreement of

 Indemnity, attached as Ex. 1 to Pl.’s CSF, ECF No. 45-2).

       Moving Defendants argue that, in their view, BCP

 Construction violated the Subcontract by prematurely terminating

 HTI, and claim it was unreasonable for Liberty Mutual to make a

 payment to BCP Construction on the Bonds.

       Again, Moving Defendants ignore that the Court cannot weigh

 evidence or make credibility determinations at summary judgment.

 The Court set forth in its March 24, 2020 Order that there are

 genuine issues of material facts whether HTI was properly

 terminated for default.      There are also questions whether Liberty

 Mutual faced potential liability for HTI’s purported default.            In

 addition, there are questions as to the Defendants’ liability

 pursuant to the Indemnity Agreement and whether Liberty Mutual

 acted in good faith.      Even if it was determined that HTI’s

 termination was improper, HTI must still indemnify Liberty Mutual

 if it made a good faith determination that it faced potential

 liability for HTI’s alleged inadequate work.         These are all

 issues of fact for trial.




                                     13
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 14 of 16   PageID #:
                                   1711




       B.     Reliance On Article 14 Of The Subcontract


       The Parties continue to dispute the effect that Article 14

 of the Subcontract has on the dispute.        In the March 24, 2020

 Order, the Court explained that it appeared that Liberty Mutual

 was relying on Article 13 in the Subcontract as the basis for BCP

 Construction terminating HTI.       (March 24, 2020 Order at p. 34,

 ECF No. 94).     As Liberty Mutual points out in its Opposition,

 however, BCP Construction stated that its termination of HTI was

 based on Article 14 of the Subcontract (Letter from BCP

 Construction to Ms. Mun-Won Chang, dated May 15, 2018, ECF No.

 45-7).     Liberty Mutual did not explicitly cite to Article 13 as

 the basis for consideration of HTI’s termination by BCP

 Construction.     (Letter from Liberty Mutual to BCP Construction

 dated June 26, 2018, ECF No. 55-27).        Given the numerous disputes

 of fact, the Court cannot determine at summary judgment whether

 Article 13 or Article 14 of the Subcontract was the basis for BCP

 terminating HTI.     There are genuine issues of material fact as to

 which Article formed the basis for BCP Construction’s termination

 of HTI and whether the termination was appropriate.          There are

 additional questions as to whether Liberty Mutual’s investigation

 was reasonable.

       Moving Defendants’ Motion for Partial Summary Judgment (ECF


                                     14
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 15 of 16    PageID #:
                                   1712


 No. 100) as to Breach of Contract is DENIED.


 II.   Unjust Enrichment


       Moving Defendants claim that Plaintiff cannot recover for

 unjust enrichment because its claim for damages is based on an

 express contract.     The Hawaii Intermediate Court of Appeals

 addressed the issue in Porter v. Hu, 169 P.3d 994, 1005-07 (Haw.

 App. 2007).    The appellate court explained that generally the

 right to maintain a suit for an equitable remedy requires an

 absence of an adequate remedy at law.        Id. (citing Bd. Of Dirs.

 Of the Ass’n of Apt. Owners of Regency Tower Condo. Project v.

 Regency Tower Venture, 635 P.2d 244, 249 (Haw. App. 1981)).             The

 Hawaii appellate court explained, however, that when the legal

 remedy for a breach of contract claim is inadequate, the court

 may award the plaintiff equitable damages for unjust enrichment.

 Id.

       Here, it is premature for the Court to determine whether any

 legal remedy that may be awarded to Liberty Mutual is adequate.

 Courts routinely permit a plaintiff to plead unjust enrichment as

 an alternative theory to damages for breach of contract.             Longest

 v. Green Tree Servicing LLC, 74 F.Supp.3d 1289, 1302 (C.D. Cal.

 2015); Clifton Equities, Inc. v. Summerlin Asset Mgmt. III, LLC,

 2012 WL 6570940 *1-*2 (D. Ariz. Dec. 17, 2012).


                                     15
Case 1:18-cv-00410-HG-WRP Document 118 Filed 06/29/20 Page 16 of 16   PageID #:
                                   1713


       Moving Defendants’ Motion for Partial Summary Judgment (ECF

 No. 100) as to Unjust Enrichment is DENIED.


                                 CONCLUSION


       Moving Defendants’ Motion for Partial Summary Judgment (ECF

 No. 100) is DENIED.

       IT IS SO ORDERED.

       DATED: June 29, 2020, Honolulu, Hawaii.




 LIBERTY MUTUAL INSURANCE COMPANY, a Massachusetts corporation v.
 HAWAIYA TECHNOLOGIES, INC.; PAUL SCHULTZ, an individual; MUN-WON
 CHANG, an individual; PAUL SCHULTZ, as Co-Trustee of the Paul S.
 Schultz Revocable Trust; MUN-WON CHANG, as Co-Trustee of the Paul
 S. Schultz Revocable Trust; PAUL SCHULTZ, as Co-Trustee of the
 Mun-Won Chang Revocable Trust; MUN-WON CHANG, as Co-Trustee of
 the Mun-Won Chang Revocable Trust; JANE WON-IM CHANG, as Co-
 Trustee of the Jane Won-Im Chang Revocable Trust; PAUL SCHULTZ,
 as Co-Trustee of the Jane Won-Im Chang Revocable Trust; MUN-WON
 CHANG, as Co-Trustee of the Jane Won-Im Chang Revocable Trust;
 Civil No. 18-00410 HG-WRP; ORDER DENYING MOVING DEFENDANTS’
 MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF No. 100)
                                 16
